DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1-5, 21-25, 27-29, and 31-34 have an effective filing date of 09/21/2017 (support found in provisional application 62561231).
Response to Amendment
This Action is in response to the amendment filed on 03/15/2021. In the amendment, claims 21, 24 and 28 have been amended and claims 26 and 30 have been cancelled. Applicant’s amendments to the claims have overcome 35 USC 102(a)(1) rejections and any claim objections previously set forth in the Final Office Action mailed 01/21/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Reasons for Allowance
Claims 1-5, 21-25, 27-29, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts fail to disclose, teach, or suggest the system for removal of a tissue specimen from an internal body cavity as claimed wherein the distal end portion of the engagement arms are hingedly coupled to the second elongated tubular member and the deployment cannula having a distal end which is positioned within the cavity of the containment bag in the deployed condition. 
Regarding claim 21, the prior art fails to disclose, teach, or suggest the system for removal of a tissue specimen from an internal body cavity as claimed wherein the access cannula includes a proximal hub disposed at a proximal end portion of the first elongated tubular member and the deployment cannula includes a proximal hub disposed at a proximal end portion of the second elongated tubular member, wherein in the initial condition, the proximal hub of the deployment cannula is positioned proximally adjacent the proximal hub of the access cannula, and wherein in the deployed condition, the proximal hub of the deployment cannula is proximally-spaced from the proximal hub of the access cannula.
Regarding claim 28, the prior art fails to disclose, teach, or suggest the system for removal of a tissue specimen from an internal body cavity as claimed wherein a second end of the distal portion of each engagement arm is hingedly connected to the second elongated tubular member.
Claims 2-5 are also allowed for depending on either allowable claims 1 directly or a preceding claim that depends on claim 1. Claims 22-25 and 27 are allowed for depending on either allowable claim 21 directly or a preceding claim that depends on claim 21. Claims 29, and 31-34 are allowed for depending on either allowable claim 28 directly or a preceding claim that depends on claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
Piskun et al. (US20150297209A1), Fig. 15: discloses a medical device having an access cannula, a deployment cannula which includes plurality arms, a containment bag which enclosed the deployment cannula, but the deployment cannula is not being slidable within the access cannula.
Wilson et al.  (US20160166243A1), Fig. 11A-C discloses a device having an access cannula, a deployment cannula which includes plurality arms, but the device is lacking a containment bag. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 25, 2021